United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3088                                                  September Term, 2020
                                                                      1:17-cr-00043-JDB-1
                                                        Filed On: May 20, 2021
United States of America,

              Appellee

       v.

Rahman Shabazz,

              Appellant

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers, Millett, and Wilkins, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

        ORDERED AND ADJUDGED that the district court’s memorandum opinion and
order filed November 24, 2020, be vacated, and the case be remanded to the district
court for further consideration of appellant’s compassionate release application in light of
United States v. Long, No. 20-3064 (D.C. Cir. May 18, 2021) (U.S.S.G. § 1B1.13 is not an
“applicable policy statement” with respect to defendant-filed motions for compassionate
release).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution of
any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk